08/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 19-0120


                                        DA 19-0120
                                   _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                          ORDER

DOUGLAS EUGENE INGRAM,

             Defendant and Appellant.
                                   _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s reply brief filed
electronically on August 14, 2020, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 11(6)(b) sets forth the information that must be presented on the
cover of each brief, which includes cause number; title of the case; name, venue of the
tribunal, and judge in which the case from which the appeal is taken; party names and
designations; names and contact information of counsel for each party, if any; and the
title of the document.
       M. R. App. P. 11(4)(e) requires a certificate of compliance indicating the
document’s line spacing and either (1) the document is proportionally spaced, together
with the typeface, point size, and word count; or (2) the document uses a monospaced
typeface, together with the number of characters per inch and word count, or the number
of counted pages, pursuant to M. R. App. P. 11(4)(b) or (c).
       After reviewing the Appellant’s reply brief, this Court has determined that the
brief does not comply with any of the above-referenced rules and must be resubmitted.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                       Ingrid Gustafson
                                                                              Justice, Montana Supreme Court
                                                                                        August 17 2020